Citation Nr: 1417194	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a bilateral upper extremity disability as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a bilateral lower extremity disability, other than a bilateral hip disability, as secondary to the service-connected left knee disability.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a right hip disability as secondary to service-connected left knee disability.

6.  Entitlement to service connection for a left hip disability as secondary to service-connected left knee disability.

7.  Entitlement to an increased rating for service-connected left knee disability, currently rated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for service-connected left knee disability.  Also, the case is on appeal from a January 2009 rating decision which denied the remainder of the issues on appeal.  In March 2013, the Veteran testified before the undersigned via video conference before the RO.  

The issues of entitlement to service connection for a left hip disability as secondary to service-connected left knee disability, an increased rating for service-connected left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  On March 26, 2013, at his personal hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested as to the issues of: entitlement to service connection for a cervical spine disability as secondary to the service-connected left knee disability; entitlement to service connection for a bilateral upper extremity disability as secondary to the service-connected left knee disability; and entitlement to service connection for a bilateral lower extremity disability, other than a bilateral hip disability, as secondary to the service-connected left knee disability.

2.  In April 2009, the RO denied service connection for a low back condition and the Veteran did not perfect an appeal.  The Veteran did not appeal.

3.  Evidence submitted since the RO's April 2009 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

4.  The Veteran has a low back disability, including degenerative changes, which is etiologically related to his service-connected left knee disability.

5.  The Veteran does not have a diagnosed right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issues of entitlement to service connection for a cervical spine disability as secondary to the service-connected left knee disability; entitlement to service connection for a bilateral upper extremity disability as secondary to the service-connected left knee disability; and entitlement to service connection for a bilateral lower extremity disability, other than a bilateral hip disability, as secondary to the service-connected left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The RO's April 2009 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

3.  New and material evidence has been received since the RO's April 2009 rating decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

4.  A low back disability, including degenerative changes, is secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2013).  

5.  Service connection for a right hip disability as secondary to service-connected left knee disability is not warranted.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issues of: entitlement to service connection for a cervical spine disability as secondary to the service-connected left knee disability; entitlement to service connection for a bilateral upper extremity disability as secondary to the service-connected left knee disability; and entitlement to service connection for a bilateral lower extremity disability, other than a bilateral hip disability, as secondary to the service-connected left knee disability.  The Board notes that these issues were withdrawn at the Veteran's Board hearing with the cervical spine issue being withdrawn toward the end of the hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Low Back

In an October 2008 rating decision, service connection for a low back condition was denied.  In March 2009, correspondence was received from the Veteran in which he asked for reconsideration of that decision.  In April 2009, the RO confirmed and continued the prior denial.  In May 2009, a notice of disagreement was received.  In September 2009, a statement of the case was issued, but a timely substantive appeal was not thereafter received nor was additional relevant evidence pertaining to the low back.  Therefore, the RO's April 2009 rating decision is final.  38 U.S.C.A. § 7105; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In conjunction with the current petition to reopen, a medical statement from the Veteran's treating physician, B.V., M.D., was received in which this physician stated that the Veteran's low back disorder, including degenerative changes, was more likely than not due to and the result of the left knee disorder, caused by the biomechanical changes associated with that disorder.  

As the Veteran has submitted evidence linking a current low back diagnosis to his service-connected left knee disability, new and material evidence has been received and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The  Veteran contends that he injured his low back when his left knee buckled and he fell from a ladder in 1983.  VA medical records dated in 1983 note complaints of low back pain, but no injury or mention of the left knee.  He has submitted lay statements from his wife and friends attesting to the fact that the Veteran walks with a limp caused by his left knee and has complained of low back pain.

Dr. V.'s medical opinion also does not mention any incident regarding a fall.  However, he opined that the Veteran's biomechanics resulting from his left knee disability resulted in a low back disorder.  The record reflects that the Veteran has an altered gait due to his left knee.  An October 2010 VA examination revealed limitation of both flexion and extension of the knee.  The Veteran uses both a knee brace and a cane.  The Veteran indicated that Dr. V. reviewed his records.  Although Dr. V. does not state such, he is certainly competent to provide an opinion addressing the impact of the left knee disability on the low back and there is a basis for his opinion.  Conversely, a VA examiner performed an examination in October 2010 and concluded that the Veran's degenerative disc disease of the low back is not caused by or a result of his left knee arthritis.  He opined that it was due to a congenitally unstable spine due to spondylolisthesis.  

There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Although the Board may not ignore the opinions of treating physicians, the Board is free to discount the probative value of these physician's statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Here, though, there is no inherent reason for discounting this private physician's opinion in favor of the VA compensation examiner's opinion, particularly since this private physician treats the Veteran for his myriad of orthopedic disabilities.  Thus, he has the medical expertise required to comment.  See Black v. Brown, 10 Vet. App. 279 (1997) (An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.).  

In sum, there are two differing and opposing medical opinion, but both were provided by medical professionals familiar with the Veteran's disabilities through treatment and review of the record.  Thus, the medical evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In addition, the lay evidence supports the claim.  In light of the foregoing and because each of the three Wallin elements has been met, secondary service connection for a low back disability including degenerative changes is warranted.  

Right Hip

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran was examined in October 2010.  The VA examiner performed a physical examination and x-rays.  The x-rays only showed abnormalities pertaining to a separate and nonservice-connected right femur disability.  Otherwise, there is no diagnosis of right hip pathology in the record.  

Veteran is competent to report right hip pain and symptoms he experiences, however, the VA examiner ultimately did not diagnose a right knee disability.  The VA physician, as a medical professional, is competent to provide diagnoses.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  The examiner's failure to find right hip pathology is more probative than the Veteran's opinion as this is beyond his lay expertise.  

Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.


ORDER

Entitlement to service connection for a cervical spine disability as secondary to the service-connected left knee disability is dismissed.

Entitlement to service connection for a bilateral upper extremity disability as secondary to the service-connected left knee disability is dismissed.

Entitlement to service connection for a bilateral lower extremity disability, other than a bilateral hip disability as secondary to the service-connected left knee disability is dismissed.

Service connection for a low back disability including degenerative changes, is granted.  

Service connection for a right hip disability as secondary to the service-connected left knee disability is denied.  



REMAND

With regard to his claimed left hip disability, an October 2010 VA examination indicated that the left hip disability was not caused by or a result of the left knee disability, but provided no opinion regarding aggravation.  As such, an addendum opinion on that matter is needed.  

At his hearing, the Veteran testified that his left knee disability has worsened in the last several years; however, he was last examined by VA in October 2010, more than three years ago.  He testified that his left knee results in his knee being bent in unstated degrees of flexion/extension and he also has constantly instability.  Instability was not shown objectively on the last VA examination, although it was reported.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the VA examiner should also opine if the Veteran is unemployable solely due to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the Veteran's service-connected left knee disability and to determine the etiology of his claimed left hip disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

(a) The examiner should perform range of motion of the left knee and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also indicate whether the service-connected left knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the left knee.  

(b)  The examiner should also provide an opinion regarding the Veteran's left hip disability.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current left hip disability is proximately due to, or the result of, the service-connected left knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current left hip disability is permanently aggravated by the Veteran's service-connected left knee disability.

(c) Finally, the examiner should consider whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


